Citation Nr: 1705979	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO denied the Veteran's claim for service connection for bilateral pes planus.  In November 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  A supplemental SOC (SSOC) was issued in March 2014, reflecting the continued denial of the Veteran's claim.

In April 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in an August 2015 SSOC) and returned the matter to the Board for further appellate consideration.

As noted in the prior Board remand, the Veteran was previously represented by the Montana Veteran Affairs Division (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in December 2006), but in November 2011, he appointed an attorney, James Fausone (as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative).  The Board has recognized the change in representation.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reason expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND

In May 2015, during a VA examination, the Veteran requested "a hearing if possible."  There was no indication in the claims file, thereafter, that any hearing had been scheduled or that the Veteran had withdrawn his request.  As such, in January 2017, the Board sent the Veteran a letter, seeking clarification of his hearing request.  Later that month, the Veteran responded that he wished to have a Board video-conference hearing.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing in accordance with his request, notifying him and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


